DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
	Claims 20-39 are allowed over prior art made of record, applicant’s supplemental amendments and remarks filed on 06/04/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 20, 25, 26, and 29, for example:
	Claims 20 and 25 relates to a first reflective surface disposed on a first side of a movable element, and a second reflective surface disposed on a second side of the movable element opposite the first side to scan light as the movable element oscillates, a magnetic element secured to a surface of the reflective device; and one or more coils embedded below the first reflective surface of the movable element and embedded in at least a portion of the one or more arms, the one or more coils to co-operate with a magnetic field provided by the magnetic element to effect oscillation of the movable element.
Claim 26 relates to embedding one or more electrically conductive coils in a substrate; providing a first surface of the substrate with a first reflective material to provide the substrate with a first reflective surface, wherein the first reflective surface is arranged to overlay the one or more electrically conductive coils; providing a reflective layer in contact with a second surface of the substrate opposite the first surface to provide the substrate with a second reflective surface; and etching the substrate to define a movable element and to define one or more holder elements to cooperate with the movable element.
Claim 29 relates to one or more channels in a first surface of the silicon wafer; depositing an electrically conducting material in the one or more channels; depositing an insulating material on a surface of the silicon wafer and on a surface of the electrically conducting material to form a first insulating layer; depositing a metallic material on a surface of the first insulating layer and on a surface of the at least one exposed portion of the electrically conducting material, to form a metal layer; patterning the metal layer to expose at least one portion of the first insulating layer; depositing a first reflective material on a surface of the metal layer and on a surface of the at least one exposed portion of the first insulating layer, to form a first reflective layer; depositing a second reflective material in contact with a second surface of the silicon wafer to form a second reflective layer.







In the instant invention where, by distributing the conducting coils throughout the thickness of the moveable element and portions of the arms, this decreases the resistance of the conducting coils and improves the power consumption. 
Further, second reflective surface used to optically determine the position of the moveable element so that the photodiode can receive light reflected from both the first and second reflective surfaces so that the whole upper and lower surfaces of the movable element are usable to deflect light.
Claims 21-24, 27-28 and 30-39, which depend from either claims 20, 25, 26 or 29, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 4, 2021